Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 1 of 24




                 EXHIBIT C-1
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 2 of 24

                 NETWORK DEPOSITION SERVICES
                   Transcript of Kathy Boockvar
                                                                    Page 1


 1         IN THE UNITED STATES DISTRICT COURT
 2         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 3                            - - -
 4   DONALD J. TRUMP FOR            )
     PRESIDENT, INC., et al.,       )
 5                                  )
                   Plaintiffs,      )
 6                                  )
             vs.                    )No.
 7                                  )2:20-cv-966-RN
     KATHY BOOCKVAR, et al.,        )
 8                                  )
                   Defendants.      )
 9
                                 - - -
10
         Videotape Video Conference Deposition of
11                   KATHRYN BOOCKVAR
12                Friday, August 21, 2020
13                           - - -
14         The videotape video conference deposition of
     KATHRYN BOOCKVAR, called as a witness by the
15   plaintiffs, pursuant to notice and the Federal Rules
     of Civil Procedure pertaining to the taking of
16   depositions, taken before me, the undersigned,
     Lance E. Hannaford, Notary Public in and for the
17   Commonwealth of Pennsylvania, at 2568 Aldon Drive,
     Sewickley, Pennsylvania 15143, commencing at 9:31
18   o'clock a.m., the day and date above set forth.
19                        - - -
20             NETWORK DEPOSITION SERVICES
                  SUITE 1101, GULF TOWER
21               PITTSBURGH, PENNSYLVANIA
                       866-565-1929
22
                              - - -
23
24
25




             Johnstown - Erie - Pittsburgh - Greensburg
                           866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 3 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                                   14 (Pages 50 to 53)
                                              Page 50                                                       Page 52
 1       A I am not serving in a position where I              1   us," the senior staff. Correct?
 2   represent the Department of State or the Commonwealth.    2      A Correct.
 3   But I think every day of my life I use my legal skills    3      Q Now, you mentioned that in terms of the
 4   in some capacity.                                         4   chain of command, you are the Secretary, the head of
 5       Q I'm sorry, Ray, I'm not seeing the                  5   the Pennsylvania Department of State. Correct?
 6   Secretary on the TV set.                                  6      A Correct.
 7            MR. DONOVAN: We can see.                         7      Q Then if we turn to the second page, we see
 8            VIDEOGRAPHER: I have her pinned on my            8   that there is an executive -- an executive Deputy
 9      screen. I can pin her for everyone, if you would       9   Secretary, if you could turn to the second page.
10      like.                                                 10          We see there is an executive Deputy
11            MR. DONOVAN: Not for me, because I'm            11   Secretary. Correct?
12      watching Ron.                                         12      A Correct.
13            VIDEOGRAPHER: In order for that to work,        13      Q Then we also see two other Deputy
14      everyone will have to pin whoever they would like     14   Secretaries, one of which is Jonathan Marks. Correct?
15      so they are on the screen.                            15      A Correct.
16            MR. DONOVAN: Up top, Ron, there is a            16      Q Do the two Deputy Secretaries report to the
17      little pin, when she is talking, it gives the         17   executive Deputy Secretary, or do they report directly
18      address up top. We would like to see you all.         18   to you?
19      I'm sure you would like to see her. But have          19      A It's a mix. We do both. I mean, I was in
20      somebody do that.                                     20   the Department before Sari came in. So we do a lot of
21       Q As a Secretary, what individuals at the            21   the reporting interchangeably.
22   Pennsylvania Department of State report directly to      22      Q The Department of State handles more than
23   you?                                                     23   just elections, correct?
24       A So I think the -- I mean, by direct you            24      A Correct.
25   mean -- there are organizational charts. There would     25      Q But the person in charge of the elections


                                              Page 51                                                       Page 53
 1   be executive Deputy Secretary, and she and I together     1   in Pennsylvania under your watch is Jonathan Marks.
 2   oversee all the Deputy Secretaries and directors. So      2   Correct?
 3   I'm not sure if you are asking technically what the       3      A Correct.
 4   chain of organizational chart is.                         4      Q And his title is Deputy Secretary for
 5           Then the chief counsel has a dual role. We        5   elections and commissions. Correct?
 6   could look at an organizational chart and go through      6      A Correct.
 7   it all. There is directors of the various --              7      Q Underneath his department he has a number
 8   communication, legislative affairs, bureau of finance     8   of directors who report to him. Correct?
 9   and operations.                                           9      A Correct.
10           Again, Deputy Secretary of elections, who        10      Q If you could jump to -- let me ask before
11   you already know, Jonathan Marks, Deputy Secretary of    11   we jump forward, with regard to Mr. Marks, does
12   regulatory programs, and executive Deputy Secretary.     12   Mr. Marks have the authority to act without your
13   I am probably missing some.                              13   knowledge or consent involving elections in
14       Q Let me show you what we will mark as               14   Pennsylvania?
15   Exhibit 5.                                               15           MR. DONOVAN: Objection to form.
16           (Thereupon, Exhibit No. 5 was marked for         16      A I mean, he doesn't run every single thing
17      identification.)                                      17   he does in every day by me. If there is any
18       Q This is KB4.                                       18   significant policy or practice decision, yes, I would
19           If you could scroll through the document,        19   be involved in those decisions.
20   so she can see all of it.                                20      Q So whenever the Department of State issues
21           Madam Secretary, are you familiar with this      21   any guidances that are distributed to the county board
22   document from your -- from the Department of State       22   of elections, or that are published on the Department
23   website?                                                 23   of State website, would Mr. Marks have done that in
24       A I am.                                              24   conjunction with your knowledge and consent?
25       Q And this is the page that is called "About         25      A Yes.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 4 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                                   23 (Pages 86 to 89)
                                              Page 86                                                       Page 88
 1   are involved in drafting or reviewing drafts at           1   1223. It was issued by the Pennsylvania Supreme Court
 2   various different parts of the process.                   2   on May 8th -- March 8th, 2004.
 3           So really it varies some by provision,            3          During your negotiations with the General
 4   because some of the provisions were added by the          4   Assembly over Act 77, were you or the Pennsylvania
 5   legislature later. Or some were proposed but then         5   Department of State aware of this decision?
 6   modified. But there were -- different parts of the        6          MR. DONOVAN: Objection to form.
 7   Department of State were involved in different pieces     7      A I can't answer that. I was not. I can't
 8   of the development of that law.                           8   answer that for other people.
 9       Q And did the Department of State make                9      Q When was the first time you learned of this
10   recommendations to the General Assembly on what          10   decision?
11   changes should be made to the election code in order     11      A By name?
12   to enact this no excuse or all mail-in voting            12      Q Yes.
13   provision?                                               13      A Yesterday.
14           MR. DONOVAN: Objection to form.                  14      Q So prior to yesterday, you had never heard
15       A We were in development of the law. So we           15   of the In Re: Canvass of Absentee Ballots of the
16   were speaking -- we were certainly part of the           16   November 4th, 2003 general election?
17   speaking of the change in the law. Like I said, at       17      A No. And I apologize, because I understand
18   least for some -- I don't remember which section,        18   you were involved in this case. But no, this is not
19   because as you know, Act 77 provided more changes and    19   something I was aware of.
20   options than any law passed in the last eight decades    20      Q Prior to your negotiations with the General
21   relating to elections.                                   21   Assembly over Act 77, did you have any understanding
22           But yes, we certainly were pursuing several      22   as to whether or not third party delivery of absentee
23   of the opportunities that were available to voters.      23   ballots was permitted in Pennsylvania?
24       Q And during these negotiations, or prior to         24      A Yes. I had an understanding.
25   the negotiations starting, did you and the Department    25      Q What understanding did you have prior to


                                              Page 87                                                       Page 89
 1   of State examine the cases that had been issued by the    1   the enactment of Act 77?
 2   Pennsylvania Supreme Court about the various              2       A The same understanding I have now, which is
 3   provisions under the absentee ballot law?                 3   that third party delivery is not permitted under
 4       A Did I or the Department of State?                   4   Pennsylvania law except for with emergency absentee
 5       Q Yes.                                                5   ballots, or when a voter specifically designates an
 6       A I'm sure the legal team reviewed cases. I           6   agent, and the agent -- the voter with disabilities --
 7   can't say what cases.                                     7   or disabilities designates an agent, and the agent
 8       Q Well, were you personally aware of the fact         8   accepts that appointment by the voter.
 9   that in 2004, the Pennsylvania Supreme Court had          9       Q And on what do you base that understanding?
10   interpreted codified section 3146.6A of the election     10   How did you learn of that?
11   code involving the aspects of what an elector must do    11           MR. DONOVAN: Based on your experience.
12   in order to cast -- properly cast an absentee ballot     12      Not anything staff may have given you legal
13   in order to have it counted?                             13      advice on. Your understanding.
14       A That was a long question. Are you asking           14       A It is long-time, well-established law in
15   me if I was aware of this particular case?               15   Pennsylvania.
16       Q Yes.                                               16       Q Are you aware of any provision in the
17       A I don't think I was.                               17   election code which says that a ballot delivered by a
18       Q Let me show you what we will mark as               18   person other than the elector renders that ballot
19   Exhibit 6.                                               19   void?
20           (Thereupon, Exhibit No. 6 was marked for         20           MR. DONOVAN: Object to form. To the
21      identification.)                                      21      extent you know. He is asking a specific code.
22       Q Ray, if you could pull up KB11.                    22       A I don't know.
23           Madam Secretary, this is a case decision In      23       Q Are you aware of the fact that the case
24   Re: Canvass of Absentee Ballots of the November 4,       24   that we have marked Exhibit 6 is the case which
25   2003 general election. It is reported at 843A second     25   established, or at least reaffirmed the principle that



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 5 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                                   24 (Pages 90 to 93)
                                              Page 90                                                       Page 92
 1   when the General Assembly set forth the requirements      1   non-disabled voters that have been personally
 2   for casting an absentee ballot by an elector, that the    2   delivered to the election board offices by somebody
 3   Supreme Court declared that third party delivery of a     3   other than the voter?
 4   non-disabled voter's ballot would render it void?         4       A No. You used the word "many"? No.
 5           MR. DONOVAN: Ron, we are not going to do          5           Are there some examples that were reported
 6      this kind of question. She is not here as a            6   in the Act 35 report of a handful of counties who -- I
 7      lawyer. She hasn't read this.                          7   don't even know that it is a full handful. There were
 8       A I have never read this decision. I still            8   several, at least one or two counties who said that
 9   have not read this decision, but it sounds consistent     9   they realized that some of their staff had wrongly
10   with my understanding of longstanding law in             10   accepted ballots from spouses of voters.
11   Pennsylvania.                                            11           I think there was one that didn't count
12           I mean, except for -- I already answered         12   when an aide, maybe, in a home health care setting
13   the question about whether there was specific            13   tried to deliver multiple ballots, but they did not
14   statutory provisions about voiding the ballot. But       14   count them. So there were a couple of counties that
15   again, the prohibition on third parties delivering       15   caught it.
16   other people's ballots, except in the specific           16       Q Isn't it true that despite the decision in
17   circumstance I already mentioned -- circumstances.       17   2004, many county election boards have no procedures
18   And Act 77 did change those provisions some.             18   in place to verify that the person returning a ballot
19       Q I am sorry, you said Act 77 did change             19   is the non-disabled person who voted the ballot?
20   those provisions?                                        20           MR. DONOVAN: Ron, every time you try to
21       A Act -- again, the longstanding law that            21      ask the question, I will object. If you just
22   third parties in most situations cannot deliver          22      want to ask a plain question, I would ask you do
23   another person's ballot, that didn't change.             23      that. Otherwise, it is an improper question.
24           But I think the processes governing              24      Since you already established she has no
25   emergency absentee voting, I believe changed slightly    25      foundation to talk about this decision.


                                              Page 91                                                       Page 93
 1   under Act 77. I believe that now, for example, a          1      Q     I will rephrase it.
 2   nurse on a hospital wing can deliver the ballots of       2          Isn't it true that many county boards of
 3   multiple people, emergency ballots of people who have     3   election have no procedures in place to verify that
 4   found themselves in the hospital after the deadline.      4   the person returning a ballot, whether it is absentee
 5           I think it may be combined two different          5   or mail-in, is the non-disabled person who voted the
 6   provisions into one. I don't remember all the             6   ballot?
 7   details. But I have some sense that Act 77 slightly       7      A I would disagree with that. I think it is
 8   changed that limited circumstance.                        8   a better question for each one of the 67 counties. I
 9      Q But to the best of your knowledge, Act 77            9   can tell you that in my experience the overwhelming
10   never changed the requirements an elector must follow    10   number of counties do absolutely make sure of the
11   in order to properly cast whether it is an absentee or   11   ballots that they are receiving, at least that are
12   a mail-in ballot. Correct?                               12   within their control.
13           MR. DONOVAN: Objection.                          13          Obviously, when a ballot is delivered by
14      A I am not real sure how you asked it. But I          14   mail, there is no way to know how that ballot got in
15   will repeat whatever I said, which is except in very     15   the mail, but for hand delivery. I know when I
16   limited circumstances that only involve emergency        16   hand-delivered my ballot in person to the Bucks County
17   absentee voting, or a voter who didn't specifically      17   board of elections, the person who is picking it up in
18   designate an agent and that agent accepting it.          18   the lobby of the courthouse, because they were closed
19   Except in those circumstances Act 77, nor any law I am   19   due to COVID, asked me if I was delivering my ballot.
20   aware of, changed the prohibition on general third       20          So do they have practices? Yes.
21   parties not being able to deliver other individuals'     21   Absolutely. Most of them do.
22   ballots.                                                 22      Q When is the last time the Department of
23      Q Isn't it true that despite this decision            23   State has ever surveyed -- strike that.
24   being issued in 2004, many county election boards have   24          Are you aware of the Department of State
25   continued to accept and count absentee ballots cast by   25   ever surveying the county boards of elections on the



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 6 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                                   25 (Pages 94 to 97)
                                              Page 94                                                       Page 96
 1   procedures that it has in place to verify a person        1   absentee and mail-in ballot by non-disabled voters is
 2   returning an absentee or mail-in ballot is the            2   not occurring?
 3   non-disabled person who voted it?                         3       A Again, as I just reported, with the Act 35
 4       A I'm sorry, that was a convoluted question.          4   report, any county that reported, that they had
 5   What is the question?                                     5   accepted, other than the individual's own ballot, were
 6       Q Are you aware of whether the Department of          6   given instructions that that is not acceptable. And
 7   State has ever done a survey of the county boards of      7   they need to make sure that every voter is delivering
 8   election as to what procedures they have in place to      8   their own ballot except under the limited
 9   verify that the person returning a ballot, whether it     9   circumstances, which I discussed previously.
10   is absentee or mail-in, is the non-disabled person who   10       Q Setting aside the Act 35 report, my
11   voted it?                                                11   question was have you, either as acting Secretary or
12       A Are you asking during the time I have been         12   Secretary, during your tenure, have you ever done a
13   with Department of State or Secretary of State? Are      13   survey of the county boards of election to determine
14   you asking about ever?                                   14   what procedures the 67 county boards have in place to
15       Q At any time. I assume once you became the          15   ensure that third party delivery of absentee and
16   Secretary, you learned and were able to -- brought up    16   mail-in ballots is not occurring for non-disabled
17   to speed on what was previously the practice of the      17   voters?
18   Secretary.                                               18           MR. DONOVAN: I object to form, use of the
19          Correct?                                          19      term "survey." You can answer again.
20       A Yes. But there is hundreds of years of             20       A The survey that we did was this year
21   Secretaries, I don't know. Certainly decades under       21   pursuant to Act 35. This is not rocket science. When
22   certain practices. I can't -- I'm sure that there is     22   a person walks in, the process is are you the person
23   many different old guidance probably versions of the     23   whose ballot you are delivering? It doesn't involve a
24   website many times.                                      24   booklet or a treatise.
25          This is not a questionable issue. This is         25       Q Do you think it is appropriate for county


                                              Page 95                                                       Page 97
 1   something that counties, again, overwhelmingly            1   boards of elections to tell people, who come in and
 2   understand, county election directors. Now, how often     2   acknowledge that the ballot they are delivering is not
 3   they train their staff to make sure that new staff        3   theirs, to simply go down the street and drop it in
 4   understand individuals, I can't speak to.                 4   the mailbox?
 5          As you know, under Act 35 we asked all the         5       A Absolutely not.
 6   counties. So very, very recently we surveyed the          6       Q Are you aware of the fact that one county
 7   counties on what their practices are, with regard to      7   has actually indicated in its written interrogatory
 8   third party delivery. And made it clear to the            8   answers in this case, that that is what they tell
 9   counties that reported, that they did accept them         9   people who bring in ballots, that are not theirs, to
10   mistakenly. That that was not appropriate.               10   just go down to the post office and drop the ballot in
11          But again, we are talking about a couple of       11   there?
12   counties who reported that. Most counties reported       12           MR. DONOVAN: Objection. Foundation.
13   none, or reported that those ballots were rejected,      13      Misstates the document. If you know, feel free
14   when they were brought for somebody else.                14      to answer.
15       Q Isn't it true many of the counties in              15       A I think I heard yesterday that there was a
16   response to the Act 35 survey stated they had no         16   county -- something about that. That is not
17   procedures in place to verify that the person            17   appropriate. I have had discussions with legislators,
18   returning a ballot, whether it is absentee or mail-in,   18   and people on the county, and voters on the street,
19   was the non-disabled person who voted the ballot?        19   and both political parties, this is not a contested
20       A That was not a question in the Act 35              20   issue from our point of view and statutorily.
21   survey.                                                  21           Only voters can deliver their own ballots,
22       Q During your tenure as either acting                22   except with limited circumstances that I described
23   Secretary or Secretary, have you ever conducted a        23   earlier. And that includes no, I would never say it
24   survey of the 67 counties to determine what procedures   24   was acceptable to tell somebody to go mail somebody
25   they have in place to verify third party delivery of     25   else's ballot.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 7 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                                 26 (Pages 98 to 101)
                                              Page 98                                                      Page 100
 1       Q Have you reviewed the written interrogatory         1   there are circumstances, for example, under COVID-19,
 2   answers that have been submitted by the counties in       2   when the senior care facilities were literally closed
 3   this case?                                                3   to visitors. And people couldn't leave, and people
 4       A I think I reviewed or saw one page of one.          4   couldn't come in, and people couldn't go out to their
 5       Q Would you be surprised to learn many of the         5   county election offices because of all of the
 6   counties state they have no procedures in place to        6   shutdowns.
 7   verify the person returning a ballot is the               7           There are very significant circumstances,
 8   non-disabled person who voted it?                         8   where people, who are either disabled, or immobile, or
 9          MR. DONOVAN: I will object to the                  9   vulnerable should be able to designate somebody to
10      characterization of the response. She hasn't          10   deliver a ballot for them.
11      reviewed it. She can't really answer that             11           So I think there was discussion with the
12      question.                                             12   legislature about how to make it easier for a
13       A Define many. Define practices, processes.          13   vulnerable population. And again, I think there were
14          Again, this involves one question that is         14   limited changes made.
15   required. Is this your ballot?                           15           But at no point did any party, that I am
16       Q Doesn't the fact counties have indicated           16   aware of, that were involved in the discussions, and I
17   they have no practices and procedures in place despite   17   think that is both legislators and us at the
18   the fact that this has been at least the stated law      18   Department of State, and the administration, I'm not
19   since 2004, doesn't that give you concern that the       19   aware of anybody who thought -- nobody I know has ever
20   county boards of elections are not following the law?    20   used the word "ballot harvesting" in a positive way.
21       A It does give me concern, so we just put out        21      Q With regard to those issues involving
22   guidance for counties on ballot returns, and one of      22   COVID, isn't it true that the General Assembly passed
23   the things it does, it specifies in several places, it   23   legislation to address that specific issue, but only
24   is only one's own ballot that one can deliver.           24   because of the issue involving COVID. Correct?
25          I intend -- repeat that multiple times            25           They haven't changed the election laws to


                                              Page 99                                                      Page 101
 1   throughout all 67 counties across the board between       1   apply beyond the emergency -- once the emergency had
 2   now and November and beyond to make sure that every       2   expired in July. Correct?
 3   county realizes. And every county election director,      3       A No. I don't think Act -- I could be
 4   I would be willing to bet, understands this. But not      4   confusing Act 77 and Act 12. But either way, the
 5   all their staff may. And we absolutely agree that         5   changes to the emergency ballot law, again, which
 6   this should be done.                                      6   weren't extensive, but there were some changes, were
 7       Q When Act 77 was being discussed with the            7   permanent.
 8   legislature, was there a specific discussion about the    8          They were not part -- the temporary
 9   fact that -- you can take down the exhibit, Ray -- was    9   provisions of Act 12, to my recollection, and I am
10   there a specific discussion with the legislature about   10   happy to review the laws, but the temporary provisions
11   whether third party delivery or ballot harvesting of     11   mostly related to things like consolidation and
12   absentee and mail-in ballots was going to be             12   expansion of counties to utilize poll workers outside
13   permitted?                                               13   of the election districts, where they reside.
14       A So you combined two things in one. And             14          But the other provisions of Act 12, 2020,
15   delivery of absentee ballots does not equate to ballot   15   were permanent. Portions of that law, some of them
16   harvesting.                                              16   were permanent, some of them were not. But Act 77 was
17           So as I mentioned earlier, I believe Act 77      17   all permanent.
18   made some changes to the delivery of emergency           18       Q Madam Secretary, were you present when the
19   ballots. And so yes, there was discussion, because       19   legislature was in session on October 29th and voted
20   the emergency absentee ballot process in Pennsylvania    20   on passing Act 77?
21   was and still is to some degree burdensome. It is        21       A Present -- was I present in the actual
22   better than it was.                                      22   physical legislature?
23           And so I know that we had discussions            23       Q Yes.
24   about -- and this is before COVID-19. But certainly      24       A No.
25   COVID-19 has made it even more understandable, that      25       Q Have you ever read the legislative history



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 8 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                               27 (Pages 102 to 105)
                                            Page 102                                                      Page 104
 1   and the questions and comments that were made by the      1   yes.
 2   legislatures before they voted on the Act?                2           So eligibility checking from the front end,
 3      A Have I read them? No. I mean, I think I              3   the social security driver's license database, the
 4   got probably some reporting by my legislative             4   eligibility of the voter, against the voter record.
 5   director, who I think was there. But I have not read      5   That is the same whether you are an absentee voter or
 6   them.                                                     6   mail-in voter.
 7      Q Was it ever reported to you that questions           7           The process of precanvassing or canvassing
 8   were asked by legislators as to whether or not people     8   the ballot, same for mail-in voters and absentee
 9   such as spouses or friends could deliver absentee or      9   voters. So if that is the question you are asking --
10   mail-in ballots that had been cast by non-disabled       10       Q Let me ask you this. With regard to your
11   voters?                                                  11   conversations with the legislature about Act 77, did
12      A I don't recall. I don't have knowledge of           12   the administration and the Department of State look at
13   that.                                                    13   codified section 3146.6A and request any changes to
14      Q Did anyone ever report to you that it was           14   that section?
15   specifically asked what would happen if somebody         15       A I will need more than a citation.
16   hand-delivered a ballot to the county board of           16       Q Let me show you what we will mark as
17   elections, who was not the voter, what would happen      17   Exhibit 7.
18   then?                                                    18           (Thereupon, Exhibit No. 7 was marked for
19      A A legislator asked that on the floor?               19      identification.)
20      Q Yes.                                                20       Q Which is KB10.
21      A I was not aware of that. No.                        21           MR. DONOVAN: Is this current or amended,
22      Q Were you aware of the fact the response was         22      just so she knows what she is looking at?
23   that the ballot had not been returned in the way         23       Q Madam Secretary, this is, if you take a
24   required by the legislation, and it should not be        24   look at the third page --
25   counted?                                                 25       A Why don't you tell me the actual page


                                            Page 103                                                      Page 105
 1       A Who answered that?                                  1   number of the book, since it seems to be a book with
 2       Q The Representative Everett was asked by             2   page numbers.
 3   Representative Rothman. Do you recall any of those        3           MR. DONOVAN: We can't really follow, Ron.
 4   types of conversations occurring?                         4       Q It's the third page of the exhibit. Ray,
 5       A Again, this is not a controversial issue.           5   if you go to the last page of the exhibit, please.
 6   We would agree that a ballot being delivered by           6           And highlight or pull up the 1937 paragraph
 7   somebody other than the voter would not be --             7   right there in the middle.
 8       Q Isn't it true following Act 77's -- strike          8           Do you agree with me this is the version of
 9   that.                                                     9   codified section 3146.6A prior to 2019?
10          Would you agree with me that Act 77 was a         10           MR. DONOVAN: Objection, Ron. She is not
11   compromise that had been reached between both            11      here to answer that. It either is or it isn't.
12   political parties and the administration?                12       Q I was trying to help her out. I wanted to
13       A Yes. It was supported by farmer                    13   show her --
14   Republicans and Democrats in the legislature, but yes,   14           MR. DONOVAN: I appreciate that. The hard
15   it was a bipartisan compromise.                          15      part we are having, which I think if we were all
16       Q Do you agree Act 77 utilized the same              16      in person, it would be easier. We are getting
17   language that previously existed under the absentee      17      snippets. It is getting oversized and
18   ballot law in terms of what an elector must do in        18      undersized. I'm not blaming you. I just don't
19   order to cast a ballot whether that ballot was called    19      think that is what she is here to do. She can
20   an absentee or mail-in ballot?                           20      read it.
21          MR. DONOVAN: Objection to form.                   21       Q I want to turn your attention, then, to the
22       A So I don't remember the exact language that        22   first page. Ray, if you could go back to the first
23   was in the bill. Some of it was new language for         23   page, please. Actually, scroll up the first page. I
24   both. But I think what you need to be asking is do       24   want to focus in, if you could pull out, starting with
25   the same procedures apply, in which case the answer is   25   3146.6, and just pull out section A.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 9 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               28 (Pages 106 to 109)
                                            Page 106                                                      Page 108
 1           My question to you, first, Madam Secretary,       1           Correct?
 2   this was the version of 3146.6A prior to the enactment    2       A Yes.
 3   of Act 77. As part of the negotiations with the           3       Q That is the procedure the General Assembly
 4   General Assembly, did the Department of State or          4   enacted in order for somebody to properly cast an
 5   anybody else in the administration request any changes    5   absentee ballot prior to Act 77. Correct?
 6   to this section of the law?                               6       A Again, I don't have the context on this
 7           MR. DONOVAN: To the extent you know.              7   page. But you have represented that such is the case.
 8       A I can't speak -- I can't answer the                 8       Q So my question is prior to the enactment of
 9   question, because I certainly can't speak for anybody     9   Act 77, did either you or anybody in the
10   in the administration or the Department of State who     10   administration request that the word "shall" be
11   had multiple meetings, multiple calls, I have no idea.   11   changed to "may"?
12           But there is a lot contained in these            12       A Are you talking about the delivery part of
13   paragraphs. It even touches on a number of different     13   this? Because obviously --
14   issues. Why don't you just ask me -- is the question     14       Q Any of the requirements here. Did anyone
15   did I or the Department of State advocate for third      15   at the General Assembly state instead of using the
16   party delivery, other than the specific limitations we   16   word "shall" they should use the word "may" in terms
17   discussed before? Is that your question?                 17   of what an elector must do in order to cast an
18       Q No. I will ask it this way.                        18   absentee ballot?
19           You agree with me that under this Act, this      19       A So again, these paragraphs cover many
20   is an order to cast an absentee ballot. There are        20   different issues. Just the words on the envelope, the
21   requirements as to what an elector must do, correct?     21   actual language that needs to be used on an envelope,
22       A Yes.                                               22   or the format of an envelope, that was subject to
23       Q For example, it starts off by saying an            23   discussions, and changes were made. I talked about --
24   elector shall in secret proceed to mark their ballot.    24   so were these issues discussed? I believe that they
25   Correct?                                                 25   were.


                                            Page 107                                                      Page 109
 1      A Correct.                                             1           So if you would narrow the question, maybe
 2      Q It also says the elector shall then hold             2   I will be able to answer it. But again, I wasn't in
 3   that ballot, and place it in an inner secrecy             3   the room. And I can't speak for every party that was
 4   envelope, or what is called the official absentee         4   involved.
 5   ballot, correct? That is another step the elector is      5       Q I thought I was asking a narrow question.
 6   required to do?                                           6           My question was did either you, or anyone
 7      A That is what it provides in this law. Yes.           7   else ever ask the General Assembly to delete the word
 8      Q It goes on to say the inner secrecy                  8   "shall" and instead insert the word "may" in section
 9   envelope shall then be placed in the second one, on       9   3146.6A?
10   which is printed the declaration of the elector, and     10       A I don't know. And I see several shalls,
11   the address of the elector's county board of election    11   are you saying all the shalls, certain of the shalls?
12   and the local election district of the elector.          12       Q I'm talking about all of the shalls, I will
13          Correct?                                          13   give you that one. I am asking a very simple
14      A Right.                                              14   question.
15      Q Then it says the elector shall then fill            15           Did anyone ever ask the General Assembly to
16   out, date, and sign the declaration on the second        16   remove all of the shalls out of 3146.6A and replace it
17   envelope.                                                17   with the word "may"?
18          Correct?                                          18       A I will answer for myself. And the answer
19      A Yes.                                                19   is no. I never asked the General Assembly to delete
20      Q And then it says the envelope shall then be         20   the word "shall" and replace with the word "may."
21   securely sealed. The second envelope shall be            21       Q Are you aware of anyone from the
22   securely sealed, and the elector shall then deliver      22   administration or your Department ever asking for that
23   the same by mail postage prepaid except where franked    23   type of change to occur?
24   or delivered in person to said county board of           24       A I don't know. What I can tell you is that
25   election.                                                25   none of us advocated for ballot harvesting or other



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 10 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                              29 (Pages 110 to 113)
                                           Page 110                                                      Page 112
 1   circumstances like that. But there were discussions.     1      A I do not see the words "drop box" on this
 2   Again, I don't remember all of the details. But there    2   page.
 3   were discussions about making the process for            3      Q As part of the negotiation for Act 77, were
 4   emergency voters easier.                                 4   there any negotiations with the General Assembly to
 5       Q I'm not concentrating on emergency voting          5   allow the use of drop boxes by the county boards of
 6   right now.                                               6   election as part of the collection and return of
 7          So my next question, with regard to the use       7   either absentee or mail-in ballots?
 8   of the inner secrecy envelope, prior to the enactment    8      A I don't know. Not that I'm aware of.
 9   of Act 77, did you ever ask the General Assembly to      9   There were already at least a couple counties, I
10   delete the requirement of the inner secrecy envelope    10   think, that had used them in some capacity. But I
11   as part of the absentee ballot voting process?          11   don't recall whether that was discussed by the group.
12       A Did I ever ask the General Assembly to            12      Q What counties had used drop boxes prior to
13   delete -- prior to Act 77 to remove that step of the    13   the enactment of Act 77?
14   process and no longer have a secrecy envelope? Is       14      A I think Erie is the one that I am most
15   that your question?                                     15   aware of. But I seem to recall there might have been
16       Q Yes.                                              16   another one or two. But Erie is the one that comes to
17       A No. I did not.                                    17   mind.
18       Q And did anybody from the Department of            18      Q How do you know that Erie County had used a
19   State or the administration ever ask as part of the     19   drop box prior to the enactment of Act 77?
20   negotiations with the legislature to delete the         20      A I don't recall. I feel like it might have
21   requirement of an inner secrecy envelope as part of     21   been when it was being reported preprimary. Maybe a
22   the absentee ballot voting process?                     22   general news article that was talking about Erie,
23          MR. DONOVAN: If you know.                        23   Erie's drop box. It made some reference to them
24       A Again, not that I am aware of.                    24   having used it for some period of time. I think it
25       Q My last question about this section, is           25   was as simple as that.


                                           Page 111                                                      Page 113
 1   there any reference in 3146.6A to the use of a drop      1       Q Did you ever witness -- had you ever
 2   box?                                                     2   witnessed a drop box being used by Erie County prior
 3       A I'm sorry?                                         3   to the enactment of Act 77?
 4           MR. DONOVAN: We don't have the whole             4       A Witnessed in person? No.
 5      provision on here, Ron. She doesn't have the          5       Q Yes.
 6      book. The words say what they say. Let me make        6       A No.
 7      a standing objection.                                 7       Q Now let me show you what we will mark as
 8           I would respectfully ask you to ask the          8   Exhibit 8.
 9      Secretary factual questions. Because I let you        9          (Thereupon, Exhibit No. 8 was marked for
10      read things to her. But I won't let that happen      10      identification.)
11      all day. She is an executive officer. She is         11       Q I'm sorry, KB14. I'm sorry, KB13.
12      here to answer questions for all the parties.        12          If you could blow up the first paragraph
13           But kind of having her read, and does a         13   under A, Madam Secretary, do you know whether this is
14      provision say something, I let you do it. At         14   the current version of 3146.6A after the enactment of
15      some point I will stop and move for protective       15   Act 77?
16      order. I respectfully ask you to consider that       16       A I am not going to be able to answer that in
17      as you proceed. Why don't you reask the              17   the abstract.
18      question?                                            18       Q Are you aware of any provision of the
19       Q Is there anything under 3146.6A that              19   election code which expressly identifies or authorizes
20   addresses the use of a drop box for the return of       20   the use of drop boxes after the enactment of Act 77?
21   absentee ballots? Under the section I pulled out.       21          MR. DONOVAN: Objection to form.
22       A Are you asking me on the page that is being       22       A So I don't think -- I'm not aware of the
23   viewed on my screen, do I see anything related to the   23   word "drop box" being in the election code. What I am
24   words "drop box"?                                       24   aware of is the county authority to designate
25       Q Yes.                                              25   additional offices, and make additional rules and



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 11 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               30 (Pages 114 to 117)
                                            Page 114                                                      Page 116
 1   procedures to serve elections and their voters and        1   practice that is there, because it is a courtesy to
 2   voting officials.                                         2   the voter.
 3      Q Do you agree with me, under Act 77, the              3       Q Who is determining -- so if that is your
 4   requirement to use an inner secrecy envelope still        4   understanding, did you understand that many counties,
 5   remained, whether it be an absentee or mail-in ballot?    5   prior to the enactment of Act 77, were discounting or
 6      A Are you asking me if it did? Yes. It                 6   not counting absentee ballots that lack inner secrecy
 7   continued to use the secrecy envelope.                    7   envelopes?
 8      Q Would you agree with me that the language            8           MR. DONOVAN: Object to form. Foundation.
 9   which was adopted for the use of mail-in balloting        9       A The first I ever heard any county not
10   tracked the language that was used for absentee          10   counting ballots for lack of a secrecy envelope was in
11   ballot?                                                  11   this past election, in the primary. That was the
12      A Yes.                                                12   first time I heard of any county not counting ballots
13      Q It also, in fact, used the word "shall" as          13   that did not contain secrecy envelopes.
14   opposed to "may."                                        14           There is a very explicit provision in the
15          Correct?                                          15   provisional ballot laws that says provisional ballots
16          MR. DONOVAN: Object to form.                      16   without a secrecy envelope shall not be counted. It
17      A No. If you want to point me to it, I am             17   could not be clearer. There is no such equivalent
18   happy to look at it.                                     18   provision relating to absentee or mail-in ballot. It
19          MR. DONOVAN: The statute says what it             19   is not there.
20     says, Ron.                                             20           And when the law -- when there is an
21      Q I want to confirm, you did not believe that         21   omission in the law, there is a presumption that you
22   when Act 77 was in place, that the legislature had       22   want to interpret it in favor of allowing
23   deleted the word "shall" and put in the word "may,"      23   enfranchising voters, not in disenfranchising for
24   correct, Secretary?                                      24   errors that don't go to voter fraud election
25      A The law continued to have secrecy envelopes         25   integrity.


                                            Page 115                                                      Page 117
 1   for ballots in secrecy envelopes, and secrecy             1      Q Do you agree with me that if a ballot is
 2   envelopes deposited in the outer envelope with the        2   placed in a declaration envelope, the envelope in
 3   declaration, whether it is absentee voting or mail-in     3   which it is placed now has a mark, text message, or
 4   voting, and whether it is preAct 77 or post Act 77.       4   symbol identifying who the elector is?
 5       Q And prior to the enactment of Act 77, you           5          MR. DONOVAN: Could you read that -- could
 6   never went to the legislature and said that the use of    6     you say that again, Ron, please?
 7   an inner secrecy envelope was disenfranchising voters.    7      Q Yes. Very simple question. Isn't it true
 8   Correct?                                                  8   that when an elector places a ballot inside a
 9       A I think I already answered, I never went to         9   declaration envelope without an inner secrecy
10   the legislature and talked to them about eliminating     10   envelope, it has now been placed into an envelope that
11   secrecy envelopes at all.                                11   has a text message, mark, or symbol that identifies
12       Q But you, also, never told anybody in the           12   the elector?
13   General Assembly that you felt that the use of an        13      A I think --
14   inner secrecy envelope was disenfranchising voters.      14      Q It's a yes or no question.
15   Correct?                                                 15      A No. It is not a simple question.
16       A Well, because there was never reports of           16      Q Why?
17   disenfranchising voters. So it's not the existence of    17      A It is not. Because you are trying to get
18   the secrecy envelope. It's about what happens if         18   me to say something about the fact that the law
19   somebody inadvertently doesn't put their ballot in the   19   says -- the law is clear, if a voter makes marks, or
20   secrecy envelope.                                        20   writes their name or something on the inner secrecy
21          So it's not the practice itself that is a         21   envelope, that is clear, that that vote shall not be
22   problem. It is what to do in a scenario where there      22   counted.
23   is a mistake made. A mistake that does not go to         23          It does not say that about the outer
24   voter fraud, does not go to the integrity of             24   envelope. But yes, of course the outer envelope has
25   elections. And it goes to a simple mistake of a          25   marks on it, because it has the address of the board



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 12 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                               31 (Pages 118 to 121)
                                            Page 118                                                      Page 120
 1   of elections. It has the voter's declaration. It has      1   But my understanding is you can't mark -- like you
 2   their name and precinct and so forth. That is a           2   can't put the vote -- if the voter puts their name on
 3   separate provision of the law.                            3   the inner secrecy envelope, that is clearly identified
 4      Q No. Let me ask you this way.                         4   in the statute as not being able to be counted.
 5           Isn't it true, I don't care about all the         5           Whereas, again, in the provisional ballot
 6   other marks about the county. I'm talking about isn't     6   law, it could not be clearer, it says they don't need
 7   an outer declaration envelope, does it not have a text    7   any markings -- no markings at all, if you include the
 8   message -- I'm sorry, a text, mark or symbol, which       8   secrecy envelope in the provisional ballot. It could
 9   identifies who the elector is? Yes or no?                 9   not be clearer. The legislature knows how to make the
10      A The outer envelope?                                 10   law clear. It does not require that for absentee
11      Q Yes.                                                11   mail-in ballots.
12      A The outer envelope has marks on it, that            12       Q We are not talking about a provisional
13   identify the voter.                                      13   ballot. Are we?
14      Q In fact, it should have, if it is properly          14       A I just was.
15   cast, it should have the elector's name and signature.   15       Q Right.
16   Correct?                                                 16           I was talking about an absentee ballot.
17      A Yes.                                                17   And the General Assembly also made it clear as to what
18      Q And when an envelope or a ballot is placed          18   an elector must do, or not do, in order to properly
19   inside that envelope without the inner secrecy           19   cast an absentee or mail-in ballot. Correct?
20   envelope, it has now been placed into an envelope,       20           MR. DONOVAN: Ron, I know we are going to
21   which has a text mark or symbol which identifies the     21      have this litigation in front of the court. She
22   elector. Correct?                                        22      is here today to answer factual questions, not to
23           MR. DONOVAN: Objection. Form.                    23      engage in this debate.
24      A Well --                                             24           Let's stick to facts. It's not going to
25      Q Yes or no.                                          25      say what the statute says, or what the General


                                            Page 119                                                      Page 121
 1           MR. DONOVAN: She can answer. Ron --               1      Assembly -- at some point you will force this at
 2       Q They just placed a ballot in an envelope            2      court. That is not why the Secretary of the
 3   which has a text mark or symbol that identifies the       3      Commonwealth is here.
 4   elector?                                                  4           MR. HICKS: She advocated a position. And
 5           MR. DONOVAN: Objection to form. Go ahead.         5      I am challenging her as to her position.
 6      You can answer.                                        6           Could you have my last question read, and
 7       A I mean, if a ballot is stuck in the outer           7      could I have an answer, please?
 8   envelope, then yes, that is in all circumstances.         8           MR. DONOVAN: Let me finish, Ron.
 9   Whether you have six envelopes in there, or you have      9           She isn't challenging anything. She is the
10   zero envelopes in there, it is always going to be in     10      Secretary of the Commonwealth. She issued
11   the outer envelope. Because without the envelope --      11      guidance.
12   without the outer envelope, and without the voter        12           In fact, it is her position the highest
13   information, then the counties wouldn't be able to       13      court in the land of this Commonwealth should
14   check that -- which voter cast the ballot.               14      answer that question.
15           So yes, it is information identifying the        15           So I'm not sure -- if you want to ask about
16   voter on the outer envelope regardless how many          16      her guidance, that is fine. But I don't think it
17   envelopes are inside.                                    17      is proper, because we are now at 12:30, we will
18       Q Isn't it true that the General Assembly has        18      have to take lunch, that you have her state what
19   declared that if a ballot is placed into an inner        19      the General Assembly thought.
20   secrecy envelope that has a text message -- has a text   20           She is here -- yes, she issued guidance.
21   mark or symbol on it, which identifies the elector's     21      That is fair game to ask her about that. And she
22   identity, it is not to be counted?                       22      is here to answer that. But that is it. I would
23           MR. DONOVAN: Objection. Form. Misstates          23      ask that you get to that.
24      the provision.                                        24           Because you have already spent a day with
25       A I would like to see the actual provision.          25      Jonathan Marks asking him what the statute says.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 13 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               34 (Pages 130 to 133)
                                             Page 130                                                      Page 132
 1   play at the Pennsylvania Department of State?              1   statutory principles of transparency and accuracy in
 2      A Same role she plays now, which is director            2   all processes. Do you see that?
 3   of election and notary services.                           3       A It says county board of elections will
 4      Q We see down at the bottom of the second               4   adopt their own precanvassing procedures as follows,
 5   page, that is a message she sent out on June 1st, 2020     5   statutory principles of transparency and accuracy in
 6   at 3:39 p.m. Do you see that?                              6   all processes. Then it goes on to say what they
 7      A Yes.                                                  7   should adhere to.
 8      Q And like Mr. Marks had done on May 28th,              8       Q And if we turn to the next page, we see the
 9   she sent this to herself. Would that indicate that         9   continuation of the bullet points from the previous
10   she then blind carbon copied all the county board         10   page. Correct?
11   election officials?                                       11       A Yes.
12      A I mean, based on the fact it says "Dear              12       Q We see under the second bullet item she
13   county election official," I would imagine that is        13   says, "Ensure that no envelope contain any text, mark
14   correct.                                                  14   or symbol, which reveals the identity of the elector,
15      Q Did you see Ms. Mathis' June 1st, 2020 email         15   the elector's political affiliation, or the elector's
16   message before it was sent out?                           16   candidate preference, and if so, the envelopes must be
17      A I can only see part of it. Can you show me           17   set aside unopened and declared void."
18   the rest of it, too?                                      18          Did I read that correctly?
19      Q Scroll to the next page, please. Go ahead            19       A Well, it does say that. But that doesn't
20   and scroll to the end, the last page as well.             20   make any sense because, of course, the outer envelope
21      A I probably did see it, or saw it in some             21   would contain text. So it clearly meant the internal
22   capacity, just because I am often copied on emails to     22   secrecy envelope should not contain text messages.
23   election directors. But it is June 1st of 2020 at         23       Q Have you talked to Ms. Mathis as to what
24   3:39 p.m., the day before the primary. So I don't         24   she meant by that statement in her June 1st, 2020
25   have a specific memory that this is anything that I       25   email message?


                                             Page 131                                                      Page 133
 1   actually read that day or anything.                        1      A     No. I have not.
 2      Q If we could go to the second page at the              2          (Discussion off the record.)
 3   bottom, where Ms. Mathis' June 1st, 2020 letter begins.    3       Q Taking a look at the two more bullet points
 4   The previous page, please.                                 4   down. She refers to a process which the board is
 5          If you could highlight the "Dear County             5   supposed to develop, if the inner secrecy or the
 6   Election Official" and the rest of the paragraph.          6   privacy sleeve that she refers to, or secrecy
 7      A I can see it. You don't need to -- yes.               7   envelope, is missing. Correct?
 8      Q Do you agree with me Ms. Mathis is                    8       A Where are we?
 9   basically sending out a reminder regarding both the        9       Q It is in the two more bullet points down,
10   precanvass and canvass process. Correct? I'm sorry,       10   "in the event."
11   did you hear my question?                                 11       A "In the event a voter inadvertently fails
12      A I am reviewing the document. Sorry.                  12   to insert her ballot in a secrecy envelope, the board
13          It appears that it is an email about               13   may develop a process whereby the ballot can be
14   precanvassing and canvassing.                             14   inserted into an envelope or privacy sleeve to
15      Q And Act 77 created the new process known as          15   preserve the secrecy of the ballot."
16   a precanvass. Correct?                                    16       Q With regard to that, had the Department of
17      A Correct.                                             17   State already issued a policy that the inner secrecy
18      Q And the precanvass pertained only to votes           18   envelope would not be a basis for voiding a ballot?
19   that were counted by absentee or mail-in ballots          19          MR. DONOVAN: Objection to form.
20   delivered before Election Day. Correct?                   20       A If you are referring to Jonathan's email to
21      A Yes. I mean, I am not 100% sure. I can               21   the counties that said it is the Department's opinion
22   review those laws, if you want.                           22   that ballots that are inserted into the outer envelope
23      Q That is okay. Let's go to under precanvass           23   without a secrecy envelope should still be counted,
24   reminders. Ms. Mathis sets forth a couple what she        24   then I mean, that was -- I need to go back and look at
25   calls precanvassing procedures that follow the            25   the language of the email.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 14 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               35 (Pages 134 to 137)
                                            Page 134                                                      Page 136
 1           What is your question, actually?                  1   to not count the vote.
 2      Q Isn't it the policy that is stated here is           2       Q But your testimony was that your
 3   that the inner secrecy envelope -- I'm sorry, the         3   presumption is that when an inner secrecy envelope is
 4   ballot is only to be counted, if the inner secrecy        4   missing, it is because a voter has mistakenly not put
 5   envelope was inadvertently failed to be inserted by       5   it in there. My question is how do you know that?
 6   the voter. Correct? That was the Department's             6           MR. DONOVAN: Let me object. I don't think
 7   position on June 1st?                                     7      that was quite her testimony. Why don't you
 8           MR. DONOVAN: Objection. Form.                     8      explain yourself so the record is clear?
 9      A I am not really sure you are asking here.            9       A If you look at our guidance that we just
10   The Department -- it was our position that a lack of a   10   put out two days ago, we didn't in any way make it
11   secrecy envelope was not a reason to not count the       11   contingent on whether or not we know or don't know the
12   ballot. So I am not really sure what you are asking      12   inadvertent -- it inadvertently or -- is there a word
13   about this bullet point.                                 13   advertently? I don't know. Intentionally fail to
14      Q Well, in the bullet point, doesn't it say           14   include the secrecy envelope.
15   that the lack of a secrecy envelope is tied to whether   15           The point is if there is no inner envelope,
16   or not the voter inadvertently fails to insert it.       16   no secrecy envelope, it should not mean that the
17   Correct?                                                 17   ballot is not counted.
18      A Are you asking about the word                       18           And as you know, we have asked the
19   "inadvertently"? Is that the question you are asking?    19   Pennsylvania Supreme Court to decide this issue. If
20      Q No. I'm asking about one, who failed to             20   the Pennsylvania Supreme Court comes down a different
21   insert it, and two, whether it was inadvertent or not?   21   way, we will enforce that law as well.
22      A I still don't understand your question.             22       Q And the guidance that you are referring to
23      Q According to the June 1st, 2020 email               23   is the one that was provided this morning. Is that
24   message, was it the Department's position that a         24   correct?
25   ballot that was cast without its inner secrecy           25       A I don't know when it was provided.


                                            Page 135                                                      Page 137
 1   envelope, if the voter intentionally failed to include    1        Q We will mark -- I will show you what is
 2   it, that that should not be counted?                      2   marked Exhibit 11.
 3       A No. It was our position that the ballots            3            (Thereupon, Exhibit No. 11 was marked for
 4   without a secrecy envelope, that that is not a reason     4       identification.)
 5   not to count the ballot. It is also a presumption         5        Q It is KB38.
 6   there are no voters who are intentionally not             6            MR. DONOVAN: What is the date?
 7   including their secrecy envelopes. It can be              7            THE WITNESS: August 19th.
 8   confusing. The directions can be confusing.               8        Q Is this the guidance to which you are
 9   Sometimes both envelopes are referred to as the           9   referring?
10   official envelope.                                       10        A Could you show me the next page? It looks
11           So I think what Jess is doing was saying         11   like it from the title page.
12   what we all know to be the case. Which is that when      12        Q Ray, can you scan to the second page,
13   they are excluded, it is because the voter made a        13   please? Can you highlight the text?
14   mistake.                                                 14        A You don't need to highlight it. I can see
15           And it's a mistake that does not go to the       15   it.
16   integrity of the vote. It does not go to -- they made    16        Q Is this the guidance to which you are
17   a mistake, and it should not void the counting of the    17   referring?
18   vote.                                                    18        A Yes.
19       Q How do you know in all instances, when an          19        Q And according to the first page --
20   inner secrecy envelope is not enclosed, that a voter     20   actually, even on the second page, it says this
21   made a mistake? Did the Department do a survey on        21   guidance was issued on August 19th, 2020. Is that
22   this issue?                                              22   correct?
23       A It is not actually part of our position.           23        A Correct.
24   We actually just put out guidance a couple days ago      24        Q It was authored by the Bureau of Election
25   that says a lack of secrecy envelope is not a reason     25   Security and Technology?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 15 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               36 (Pages 138 to 141)
                                            Page 138                                                      Page 140
 1       A Correct.                                            1   secrecy envelope should not be a reason not to count
 2       Q Do you know why this guidance isn't up on           2   the vote, period. End of story.
 3   the Department of State's website yet?                    3       Q Well, what if the board learned that there
 4       A No. Actually, I thought it was. So it               4   were 440 inner secrecy envelopes that had been deleted
 5   must be a mistake. I will pass that along.                5   out of absentee ballots, and they only had less than
 6       Q It does indicate on the upper -- I guess in         6   5,000 ballots delivered that cycle?
 7   the top middle of the page "TLP: White." Is that          7           MR. DONOVAN: Objection. Calls for
 8   correct?                                                  8      speculation.
 9       A Yes.                                                9       Q You don't believe the county board can
10       Q And when it says "TLP: White," that means          10   presume some fraud has been going on?
11   it is approved for release to the public. Is that        11           MR. DONOVAN: Objection, calls for
12   correct?                                                 12      speculation. Answer, if you can.
13       A Yes. I can't remember -- I sometimes               13       A I don't think that there is any presumption
14   mistake white and green, which one is which. But yes,    14   of fraud. Because there is a lot of people that do
15   both of them are not -- not one of the elevated levels   15   it. Sometimes it is due to -- it's probably due to
16   of protection.                                           16   instructions that weren't clear.
17       Q So this procedure was a policy that had            17           Again, I know that in some counties, both
18   been issued after the primary. Correct?                  18   envelopes were referred to in the instructions as
19       A Correct.                                           19   official ballot envelope or something, or official
20       Q It was meant to supplant or supplement --          20   envelope. And it can be unclear. So that would
21   or I guess supplant the guidance that was issued on      21   indicate to me that that county needs to have clear
22   May 28th and June 1st, 2020. Correct?                    22   instruction.
23       A No. What do you mean by supplant? That             23       Q Do you think it is unusual to have 440
24   was an email that went out to give guidance before the   24   absentee or mail-in ballots returned in a county that
25   primary. This is consistent with that.                   25   only had 8,000 sent out? And when they were returned,


                                            Page 139                                                      Page 141
 1           This is the first time I guess it is issued       1   they didn't have the inner secrecy envelopes in them?
 2   as official guidance in our usual form. So it was put     2   Is that unusual?
 3   out to make sure we have consistency.                     3           MR. DONOVAN: Objection. Hypothetical.
 4           And as I said before, we have also asked          4      Calls for speculation. Not consistent with the
 5   the Pennsylvania Supreme Court to make a decision on      5      evidence in the case.
 6   this. And if they find otherwise, then we will change     6       Q You can answer.
 7   our guidance. We want to make sure there is               7           MR. DONOVAN: If you can.
 8   consistency across the 67 counties.                       8       A I can't answer that. Again, what I would
 9       Q Will you agree with me the guidance that            9   go to is your instructions weren't clear. You have to
10   you issued, that is dated August 19th, 2020, no longer   10   do better.
11   refers to the requirement that the voter inadvertently   11       Q So are you telling me you are not aware of
12   fail to insert the ballot.                               12   the fact that in Lawrence County during the June 2020
13           Correct?                                         13   primary over 440 absentee and mail-in ballots were
14           MR. DONOVAN: I will object. I don't think        14   disqualified by the county, because they lacked inner
15      it did previously, Ron. That wasn't her               15   secrecy envelopes? You are not aware of that?
16      testimony.                                            16       A That is a completely different question.
17       A That wasn't -- I am not sure what you -- is        17   Yes, I'm aware of that.
18   every email to you official guidance that needs to be    18       Q I asked you whether or not it was unusual
19   repealed and then replaced? That is not how things       19   to have 440 ballots disqualified because of lack of an
20   work.                                                    20   inner secrecy envelope. And you told me that you
21           Jess was trying to give them information         21   never heard of that. You said that was speculation.
22   that guided them. You are picking out the word           22           So I'm asking you, isn't it true that in
23   "inadvertent." That is not something anybody else has    23   the June 2020 primary, Lawrence County had 440
24   been taking out.                                         24   absentee mail-in ballots disqualified, because they
25           So the position is that the lack of a            25   lacked inner secrecy envelopes?



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 16 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                              37 (Pages 142 to 145)
                                            Page 142                                                     Page 144
 1       A So I will again say, that is a different            1   elections' decision in that county to not count over
 2   question. And my answer to that question is yes, I        2   440 absentee or mail-in ballots because they lacked
 3   was aware that Lawrence County had a lot of ballots       3   inner secrecy envelopes?
 4   returned without secrecy envelopes. I was also aware      4      A If your question was I aware a case was
 5   Lawrence County did not count those ballots. I            5   brought? Yes.
 6   disagree with that decision by them.                      6      Q If you take a look at the fourth page of
 7       Q Did you or your office provide the                  7   the exhibit. Paragraph 15. You will see it refers to
 8   Democratic state committee with a copy of the             8   the May 28, 2020 email message from Mr. Marks as a
 9   directive that was sent out on May 28th?                  9   directive of the Pennsylvania Department of State.
10       A What directive?                                    10          Is it your understanding that what was sent
11       Q The Jonathan Marks' May 28, 2020 email             11   out on May 28, 2020 was not a directive of the
12   message that said "important IPOS directives"?           12   Pennsylvania Department of State?
13          MR. DONOVAN: Were you asking who it was           13      A Right. It was not a directive of
14      provided to? I'm sorry.                               14   Pennsylvania Department of State.
15       Q I asked whether or not -- I asked the              15      Q As you sit here today, do you know how the
16   Secretary whether she or somebody in her department      16   Pennsylvania state Democratic committee received a
17   provided the May 28th, 2020 directive from Jonathan      17   copy of that email message that had been sent to all
18   Marks to the Democratic state committee.                 18   of the county board of elections?
19       A I did not. I have no idea whether somebody         19      A I do not know. It is a public record. So
20   else was asked to provide it. But I also don't think     20   anybody could have had access to an email that was
21   Jonathan's email was a directive. Did it say it was a    21   sent to the county boards of elections.
22   directive? We issue directives on official forms.        22      Q Was it the Department of State that
23   And they are not usually just in the text of an email.   23   publicized that email message on its website?
24       Q So you didn't view the May 28th, 2020 email        24      A No. Again, it wasn't a directive. It was
25   message from Mr. Marks as a directive?                   25   an email message that went out to the county election


                                            Page 143                                                     Page 145
 1      A I did not. It has a specific meaning in              1   directors, like many other emails that go out. So
 2   Pennsylvania law.                                         2   these are their words, whoever filed this pleading,
 3      Q What is that meaning?                                3   these are not our words.
 4      A There are certain categories under which I           4       Q And as a poll worker in Bucks County, did
 5   have directive authority. They usually relate to          5   you count absentee ballots that lacked inner secrecy
 6   voting systems and election security related issues.      6   envelopes?
 7      Q I will show you what we will mark Exhibit            7       A I don't think I ever had that experience.
 8   12.                                                       8       Q Let me show you what we will mark Exhibit
 9           (Thereupon, Exhibit No. 12 was marked for         9   13.
10     identification.)                                       10           Before we go to Exhibit 13, do you believe
11      Q It is KB37.                                         11   that the legislature -- strike that.
12           Madam Secretary, have you seen this              12           As I understand your position, a ballot
13   document? Go ahead and scroll through it, so you can     13   that is placed in the outside envelope should be
14   see all of it.                                           14   counted. But a ballot placed in an inner secrecy
15      A I can only see the first page.                      15   envelope with a mark on it should not be.
16      Q Ray, if you could scroll through, please.           16           Correct?
17      A I can just tell you I haven't seen this             17           MR. DONOVAN: Objection. Form. Misstates
18   before. Madam Secretary, now that we scrolled through    18      the testimony.
19   the whole document, I believe you said you have not      19       A Let me state it. So if a ballot does not
20   seen this document before?                               20   have a secrecy envelope, but it is in the outer
21      A Correct.                                            21   envelope with all of the information necessary, and
22      Q Are you aware that the Pennsylvania                 22   the voter is eligible, then that ballot should be
23   Democratic state committee on June 2nd, 2020 had filed   23   counted.
24   an objection in the Court of Common Pleas of Lawrence    24           If the ballot is in a secrecy envelope, and
25   County over Lawrence County -- over the board of         25   the secrecy envelope has marks or notations that are



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 17 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               38 (Pages 146 to 149)
                                             Page 146                                                     Page 148
 1   explicitly included in Pennsylvania law that says it      1   preparation of the summary that is attached to this
 2   should not be counted, that should not be counted.        2   November 25th, 2019 email message?
 3        Q It doesn't matter whether those marks were         3       A I think I probably -- I mean, it was
 4   placed on the inner secrecy envelope either               4   probably a collective work, I think. I can't remember
 5   inadvertently or intentionally. Correct?                  5   the order of things. But I think Mike Moser had sent
 6        A I don't think the statute -- I would need          6   an email to the county election directors some time
 7   to look at the statute to see how it talks about it.      7   around this time that similarly laid out details.
 8   But my guess is that it does not discuss whether it is    8           And then I think -- that might have had
 9   intentionally or inadvertently.                           9   more details that were relevant to election directors
10        Q Now, after Act 77's enactment, isn't it           10   and sort of a technicality. This was done to be more
11   true you distributed a summary of the Act?               11   a lay person.
12        A Yes. I think we did several versions of           12           I was going to be speaking at the CCAP
13   it.                                                      13   annual conference to the county commissioners. So
14        Q Let me show you what is marked as Exhibit         14   this was to go to county commissioners. So slightly
15   13.                                                      15   less technical. And I just don't remember. I am sure
16           (Thereupon, Exhibit No. 13 was marked for        16   I placed some editing or reviewing role in it. But
17       identification.)                                     17   not sure who actually wrote what.
18        Q It should be KB18, Ray.                           18       Q If you look at the attachment, it is three
19           For the record, Exhibit 13 is a document         19   pages long. Correct?
20   produced by the Secretary and marked as PADOS620 and     20       A Correct.
21   621.                                                     21       Q Is there anything in the summary, which
22           The first page of the exhibit, is that an        22   states that Act 77 had changed the procedures for how
23   email message you sent out on November 25th, 2019?       23   a voter must cast their absentee or mail-in ballot in
24        A Yes.                                              24   order for it to be counted?
25        Q The two recipients are identified as Doug         25       A You are referring to naked ballot?


                                             Page 147                                                     Page 149
 1    Hill and Lisa Schaefer; is that correct?                 1      Q No. I'm referring to the entire process.
 2       A Yes.                                                2   Placing it in an inner secrecy envelope, signing the
 3       Q And who are Doug Hill and Lisa Schaefer?            3   outside declaration, mailing and returning that back
 4       A Doug Hill is the past executive director of         4   to the county boards. Is there anything in this
 5    CCAP. And Lisa Schaefer is the current executive         5   summary which says any of those things were changed by
 6    director of CCAP. And they were kind of working in       6   the Act?
 7    tandem during the end of Doug Hill's tenure.             7      A The section on absentee mail-in voting -- I
 8       Q Are you a member of CCAP?                           8   think the whole thing pretty much focuses on things
 9       A No. I am a -- Doug Hill, when I first               9   that had changed. That was not something that had
10    joined the Department, invited me to be a -- I don't    10   changed. The rules governing -- in our opinion, the
11    know if it is officially called an ex-officio, like a   11   rules -- that a ballot should be counted without a
12    nonvoting member of the election committee. And         12   secrecy envelope was the same as it has always been.
13    Jonathan, I think, is also some kind of nonvoting       13   Ballots should be counted, even if they are lacking a
14    member.                                                 14   secrecy envelope. So no, it didn't -- it wasn't
15           So basically, things relating to the             15   included here, because that had not changed.
16    election committee, we are sometimes invited to those   16      Q Well, when was the first time that the
17    meetings. And other times not, depending on the         17   Department of State had issued a guidance or directive
18    subject of those meetings.                              18   which declared that an absentee or mail-in ballot that
19       Q The three pages that follow that email             19   lacked an inner secrecy envelope should be counted?
20    message, does that represent the summary that is        20      A I can't speak to forever. I can only speak
21    referenced or the attachment that is referenced and     21   to what I know during my tenure. During my tenure,
22    described as, quote, "Act 77 election reform bill       22   the first time was in those weeks before the primary
23    summary"?                                               23   where the question was arising.
24       A Yes.                                               24      Q You agree with me --
25       Q Did you have any involvement in the                25      A I'm sorry, let me take a step back. Was



                       Johnstown - Erie - Pittsburgh - Greensburg
                                     866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 18 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                                39 (Pages 150 to 153)
                                            Page 150                                                              Page 152
 1   your question, did you use the word "directive"?          1     A    Hang on.
 2   Because there was no directive.                           2         I don't think in this one. Not in this
 3      Q No. I said guidance or directive.                    3   one.
 4      A So guidance was given, as you showed me, by          4      Q Go ahead. I apologize.
 5   email, emails to the counties, both generally and         5      A Not in this one. This is, I think, very --
 6   specifically in response to questions.                    6   this was done -- the part of Act 77 actually required
 7           But the first sort of official guidance           7   the Secretary of State to communicate to the public
 8   that is marked as "TLP: White," and version number,       8   the changes in the election processes that occurred as
 9   and so forth is the one issued earlier this week, that    9   a result of Act 77. So we started right away.
10   I am aware of, in my tenure.                             10          In fact, I think I had a conversation with
11      Q So the first one was a May 28th, 2020 email         11   Doug and Lisa. I think Jonathan Marks and I had a
12   message. And then the written guidance that was just     12   conversation with Doug and Lisa either the night it
13   produced today and dated August 19th, 2020. Correct?     13   passed or the next day to start planning that. But
14      A That I am aware of during my tenure. There          14   this was, I think, the first real summary. And we
15   very well may have been old documents from a while       15   were just trying to get out an overview without it
16   ago, that I am not aware of.                             16   being 16 pages long.
17      Q Is there anything in your summary which             17      Q On the second page, you also reference the
18   indicates Act 77 authorized third party delivery or      18   fact that one of the things that Act 77 did was they
19   ballot harvesting of non-disabled voters' absentee or    19   are no longer going to be straight party voting.
20   mail-in ballots?                                         20          Do you see that?
21      A No. Again, that did not change. What did            21      A Correct.
22   actually, I see here, in the absentee and mail-in        22      Q Was the fact that there was no longer going
23   voting section, it says the process for obtaining an     23   to be straight party voting, was that part of the
24   emergency absentee ballot has been simplified.           24   compromise that was reached between the Democratic and
25   Multiple individuals may now designate the same          25   Republican party to get this legislation passed?


                                            Page 151                                                              Page 153
 1   individual to deliver their ballots.                      1      A Yes.
 2           Envision a scenario where the same hospital       2      Q Is it your understanding that if there is
 3   employee delivers ballots from multiple locations.        3   any challenge to the Constitutionality of any
 4   That is the example I gave earlier today. That is the     4   provision of the Act 77, that the whole deal then gets
 5   part of third party -- that is the only part of third     5   set aside?
 6   party delivery that had changed.                          6          MR. DONOVAN: Objection. To the extent you
 7           So that is why that part is in here. As           7     know. She is not testifying about what the
 8   far as Act 77, it didn't change anything else about       8     statute may or may not provide.
 9   third party delivery for regular non-disabled or          9      A I mean, I don't want to give a legal
10   non-emergency voters.                                    10   opinion on it. I know there was a provision in a law
11       Q Is there anything in your November 2019            11   that involved -- what is the word?
12   summary, which states that Act 77 authorized the use     12          MR. DONOVAN: Severability. Don't
13   of drop boxes or other collection locations for the      13     speculate.
14   return of voted absentee or mail-in ballots?             14      Q You weren't involved in discussions
15       A Could you ask your question again? Was it          15   involving the severability of the Act?
16   specific to drop boxes?                                  16      A No. It was more of a legal analysis.
17       Q Yes. Is there anything in the summary,             17      Q Following the November summary, the
18   which you prepared in November 2019, which states that   18   Department did issue its first guidance with regard to
19   Act 77 authorized the use of drop boxes or other         19   mail-in and absentee ballots. That was done in
20   collection locations for the return of voted absentee    20   January 2020. Correct?
21   or mail-in ballots?                                      21      A You mean actually officially titled
22       A There is nothing about drop boxes,                 22   guidance -- why don't you show me the document?
23   specifically.                                            23      Q Sure. Why don't you pull up KB19.
24       Q Is there anything about creating other             24          (Thereupon, Exhibit No. 14 was marked for
25   collection locations?                                    25     identification.)



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 19 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                              51 (Pages 198 to 201)
                                            Page 198                                                      Page 200
 1       A There is -- I do not believe I have                 1          So things changed. So this allows -- the
 2   enforcement penalty authority, if they do not. This       2   guidance recognizes that circumstances change.
 3   is guidance.                                              3   Counties may decide that after -- like in the last two
 4       Q If a county board of election doesn't               4   weeks before the election, they may want to add
 5   either submit a plan, or doesn't meet the 45 day          5   additional ballot collection sites.
 6   deadline, there is no action the Department of State      6          So we are expecting this is going to be a
 7   is going to take against them?                            7   conversation with the counties about how to help them
 8           MR. DONOVAN: Objection. Calls for                 8   provide the most secure and accessible options for
 9      speculation. We haven't reached that period yet.       9   voting to voters, both in-person and by mail and
10       Q Is that your understanding?                        10   absentee.
11           MR. DONOVAN: I object to form.                   11      Q If I understand correctly, the 45 day
12       A It is a different question anyway. Because         12   deadline, that is September 19, 2020. Correct?
13   we would -- if we -- frankly, we are very much in        13      A I didn't do the math.
14   close contact with the counties. And so, usually we      14      Q Is that 45 day deadline somewhere in the
15   know we are likely to hear what their plans are. This    15   election code?
16   just formalizes it to some degree.                       16      A I think I already answered that question.
17           So if we hear that -- again, this is all         17   No. Not that I am aware.
18   developing. This is going to be the second election      18      Q Isn't it also true that absentee and
19   in November since Act 77 was passed. Some of the         19   mail-in ballots and instructions are to start to be
20   provisions of Act 77 don't even take effect. They are    20   mailed out to voters by Tuesday, August 25th, 2020?
21   taking effect for the first time in November.            21      A Sorry?
22           So this is a continuing process, where we        22      Q Isn't it true that absentee and mail-in
23   want the counties to learn from their experiences in     23   ballots and instructions are to be mailed to voters by
24   the primary, other counties' experiences in the          24   Tuesday, August 25th, 2020?
25   primary.                                                 25      A No. There are provisions in the law that


                                            Page 199                                                      Page 201
 1           And one of the things I think we learned is       1   talk about if there is not -- like right now, there is
 2   the more time ahead of time they could plan these         2   pending challenges in court, statewide challenges to
 3   things, the easier it will be for voters to access to     3   the ballot. So no, it is not mandated that ballots
 4   the site and have awareness of what their options are.    4   start to be mailed out when there is pending court
 5   This is all for those purposes.                           5   cases.
 6           So if we were to hear that a county was           6       Q Under section 1.1, you say that county
 7   developing what sounded like a plan and hadn't            7   boards of election may establish multiple ballot
 8   submitted a plan, we would reach out and ask them for     8   return locations where voters may return their own
 9   a plan.                                                   9   voted ballot.
10      Q But if a county board of election did not           10           Did I read that correctly?
11   submit a plan, it's not being barred from using drop     11       A Yes.
12   boxes. Correct?                                          12       Q Is there any limitation on the number of
13      A Again, I think that is a speculative                13   return ballot locations that a county may use?
14   question. I haven't gotten to that point yet, to see     14       A No.
15   what would happen at that point. I, honestly, don't      15       Q Has the Department of State published any
16   expect it to happen, because this plan also provides     16   guidance on what it would consider to be an
17   for supplemental plans to be submitted.                  17   appropriate number of return ballot locations that a
18           So what I expect to happen, again, this is       18   county should use?
19   based on somewhat on what we saw in the primary, is      19       A No. I mean, I think in here we give the
20   that 45 days out, they may not know all of the           20   factors they may want to consider including heavy
21   circumstances.                                           21   traffic areas. You can look at the list of bullets
22           We don't know -- for example, COVID-19, the      22   under 1.2.1.
23   progression of how bad that got, the closures that       23           If a county -- and counties sometimes reach
24   happened, and then some counties started opening up      24   out to us and ask us whether there is additional
25   towards the end, right before the primary.               25   information. Whether it is this issue or others, just



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 20 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                              52 (Pages 202 to 205)
                                            Page 202                                                      Page 204
 1   because this guy has these eight pages of information,    1           MR. DONOVAN: Mr. Court Reporter, could you
 2   they know they can reach out to us and say, "Do you       2       read back the last answer to the last question
 3   have suggestions about a per capita number of drop        3       she gave? I think she did answer at the end,
 4   boxes or Ballot Return Sites that other states have       4       Ron.
 5   used and that won't be able to go to other resources?"    5        Q Okay. I didn't hear that. We are missing
 6   And follow up with them and give them additional          6   some communication sometimes.
 7   information.                                              7           Is it the Department of State's position
 8       Q Have any counties asked you for that type           8   that drop boxes are okay in public parks?
 9   of information?                                           9        A What I would say, again, what is more
10       A Me personally, no. But I can't speak for           10   important is that the security, the durability, the
11   anybody else in the Department.                          11   chain of custody, signage, accessibility, all these
12       Q You mentioned section 1.2.1 of the guidance        12   other factors that go on for eight pages, this is what
13   on page 3. You identify a number of suggestions for      13   matters.
14   locations.                                               14           There is a million different scenarios you
15           Correct?                                         15   could ask about. And my answer is always going to be
16       A Correct.                                           16   tell me all the details -- answers to these other
17       Q Does section 1.2.1 authorize the use of            17   questions. I can't know the answer to the question
18   drop boxes in parking lots?                              18   without knowing whether all these other factors are
19           MR. DONOVAN: Objection to form.                  19   accounted for.
20       A I mean, what this says is sites may                20        Q Does the Department of State believe that
21   include, but are not limited to city and municipal       21   it is okay to have drop boxes in elected officials'
22   facilities, public libraries, county facilities, or      22   offices or in union halls?
23   other locations designated by the board to receive       23        A I would prefer not to have drop boxes in
24   ballots.                                                 24   elected officials' facilities or union halls,
25           It doesn't specifically prohibit --              25   preferably. That is my opinion.


                                            Page 203                                                      Page 205
 1   obviously, again, this is guidance. I don't know that     1       Q Has the Department of State published a
 2   it mentions anything about lots. I can look through       2   list of acceptable versus unacceptable Ballot Return
 3   this.                                                     3   Site locations for drop boxes?
 4       Q Does the Department of State believe it is          4       A We have published this document.
 5   appropriate to put drop boxes in a parking lot?           5       Q Does this document, that has been marked KB
 6       A I think the Department --                           6   Exhibit 17, include a list of acceptable versus
 7           MR. DONOVAN: I object to form. Go ahead.          7   unacceptable Ballot Return Site locations for drop
 8       A I think what is important is that the               8   boxes?
 9   Department of State believes there needs to be --         9            MR. DONOVAN: Is the question, Ron, an
10   other factors need to be met. So if there is adequate    10      explicit list of what is accessible and what is
11   security. If there is adequate equipment. If there       11      not, rather than the factors?
12   is either staffing and/or cameras, if there is chain     12            MR. HICKS: Correct.
13   of custody processes, if the collection site or          13            MR. DONOVAN: The question is do you have a
14   equipment is secure. Obviously, there is eight pages     14      list of what is acceptable, what is not.
15   of stuff here.                                           15       A The factors is what is here. Again, as I
16           If everything else is in place, that is          16   said earlier, we see guidance particularly on a brand
17   what matters more than the specific location of the      17   new lot, brand new reach of voters to vote by mail and
18   site.                                                    18   so forth.
19       Q So the Department of State doesn't prohibit        19            This is a continually evolving process. So
20   a drop box from being in a parking lot?                  20   may we, in getting specific questions from counties,
21           MR. DONOVAN: Objection. Form. Asked and          21   add to this, change this, alter this as we go?
22      answered.                                             22   Absolutely.
23           MR. HICKS: I didn't get an answer.               23            And as you know, we also asked the
24       Q Is it the Department of State's position           24   Pennsylvania Supreme Court to give us an opinion on
25   that drop boxes in parking lots are permissible?         25   issues relating to drop boxes. So whatever they would



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 21 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                             53 (Pages 206 to 209)
                                           Page 206                                                      Page 208
 1   issue, of course we would carry out their decision as    1      A I can't remember if it is here. In the
 2   well.                                                    2   guidance we put out on January 10th, I think there was
 3       Q You do agree with me, that under section           3   something about in rural areas -- something about
 4   1.2, that is the only portion of the advisory -- or      4   where it specified rural areas.
 5   the guidance that refers to location of Ballot Return    5          I think that same language was in here. I
 6   Sites.                                                   6   deleted the word "rural." Because I thought it was
 7           Correct?                                         7   relevant for rural, and it was relevant for all areas,
 8       A I'm sorry?                                         8   not just rural.
 9       Q Do you agree with me that section 1.2 of           9      Q What is meant by proximity to language
10   the August 19, 2020 guidance is the only section that   10   minority communities?
11   deals with the location of Ballot Return Sites?         11      A People for whom English is not their
12       A I don't think that is right. I think              12   primary language.
13   because the other factors impact that. So I would       13      Q Why is a drop box pertinent or tied to
14   have to look through every part of this.                14   people who don't speak English?
15           But I think acceptability of Ballot Return      15          MR. DONOVAN: Objection to form.
16   Sites goes to the location. I think security of the     16      A I think that there is -- as a general rule,
17   Ballot Return Sites could go to location. I think       17   people who don't speak English well, it is harder for
18   there is a lot of factors in here that touch on         18   them to know what options they have for voting.
19   location.                                               19          And so the more that you have information
20           If you had all of the factors met, and you      20   and locations and options for them where they live,
21   had security, and you had accessibility, and you had    21   the more -- or near where they live, the more likely
22   signage, and you had cameras, or staffing, or in        22   some of them are going to learn about those options
23   multiple languages. If you are in a county where that   23   and those locations. They are going to talk to each
24   is required and so forth, that all then touches on a    24   other. They could explain to them that they used it.
25   location and makes that location perfectly fine.        25          So you know, it's like anything else, the


                                           Page 207                                                      Page 209
 1          Whereas, if you had that same location            1   more familiar your community is with something, the
 2   without all those factors, then you might rule out       2   more likely you are going to be comfortable with it.
 3   that location under those circumstances.                 3   Particularly for those who -- for whom may not -- who
 4      Q So you are saying even if -- if all those           4   may not speak English well, and don't have access to
 5   factors are in the positive, if they choose to put it    5   all kind of resources that would be available in
 6   in a union hall, the Department of State would say       6   English, but not in some of those other languages.
 7   that's okay?                                             7       Q Did the Department of State review any
 8          MR. DONOVAN: Objection to form.                   8   demographic data to determine a different formula or
 9      A That is not what I said. I said this is a           9   method for determining the location for Ballot Return
10   constantly evolving guidance. And it is something I     10   Sites?
11   would talk about with the counties and with my team.    11            MR. DONOVAN: Objection. There is no
12      Q So you do have some limits as to where you         12      formula. I object to the question to the extent
13   would suggest drop boxes not be placed. But you         13      it is referring to this document.
14   haven't published what those limits are.                14            THE WITNESS: Do I answer?
15          Correct?                                         15            MR. DONOVAN: If you can.
16          MR. DONOVAN: Objection to form. That is          16       Q You can answer.
17      not her testimony.                                   17       A I don't know.
18      A I think I already answered the question            18       Q Prior to the issuance of this guidance and
19   that that is not in this document currently.            19   the information that appears under section 1, did the
20      Q Do you know whether Ms. Degraffenreid              20   Department of State conduct any survey to determine
21   relied on any studies to come up with the criteria      21   how many voters use drop boxes to submit their
22   that is listed under 1.2.1?                             22   absentee and mail-in ballots for the June 2nd, 2020
23      A I do not know.                                     23   primary?
24      Q Did you provide any input into the criteria        24       A I am sorry. Could you repeat the question?
25   of the bullet point items listed under 1.2.1?           25       Q Yes. Did the Department of State conduct



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 22 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                              54 (Pages 210 to 213)
                                            Page 210                                                      Page 212
 1   any analysis or study of how many voters used drop        1   the number of Ballot Return Sites, they may submit a
 2   boxes to submit their absentee or mail-in ballots         2   supplemental plan to best no later than 25 days before
 3   during the 2020 primary election here in Pennsylvania?    3   the election, with notice to the public within five
 4       A I don't think the Department of State has           4   days of submission." There may be other places where
 5   that information. So it really would be better            5   something to that effect is also noted.
 6   directed at the counties.                                 6      Q Is the Department of State going to take
 7       Q Under section 1.2.2 of the August 19, 2020          7   any action against a county whose plan is not
 8   guidance, you refer to hours of operation. Do you see     8   confirmed?
 9   that?                                                     9      A I can't answer that at this time.
10       A Yes.                                               10      Q You talked about security. I want to turn
11       Q According to the guidance, you are                 11   your attention to section 2 of the guidance.
12   encouraging the drop boxes to be made available beyond   12      A Yes.
13   normal business hours, including on weekends and week    13      Q Under section 2.2, you refer to drop boxes
14   nights. Correct?                                         14   as secure receptacles.
15       A Correct.                                           15          Correct?
16       Q So you are encouraging the use of unmanned         16      A Yes.
17   boxes. Correct?                                          17      Q And then under 2.3, you refer to signage.
18           MR. DONOVAN: Objection. Form.                    18   Correct?
19       A This doesn't specify unmanned or manned.           19      A Yes.
20   This is consistent with what we said in the January      20      Q Under section 2.3, you do not require 24-7
21   10th guidance. I think the exact language refers         21   human monitoring or staffing.
22   to -- again, this guidance is Ballot Return Sites,       22          Correct?
23   some of which are CEOs, some of which may not be CEOs.   23          MR. DONOVAN: Under 2.3? The signage?
24           What we were saying is regardless of the         24          MR. HICKS: Correct.
25   form, you should have options for voters that are        25      A I don't know how you -- I don't know why


                                            Page 211                                                      Page 213
 1   outside normal business hours, if possible.               1   staffing relates to signage.
 2       Q Did you make any recommendation that if the         2       Q Your recommendation with regard to
 3   hours of operation are outside the normal business        3   preventing third party delivery is simply to have
 4   hours, that they should be manned at all times?           4   signage posted.
 5       A Staffed? No. I think you could have -- so           5           Correct?
 6   it really depends on the circumstances. I mean, you       6           MR. DONOVAN: Objection to form.
 7   could have a Ballot Return Site that is inside and        7       A You are asking, like, unrelated questions,
 8   under surveillance. Or have people -- it has a guard      8   and merging them as if they are one question.
 9   in the building, but maybe not -- I mean, there is a      9           In addition to the other things we already
10   lot of different scenarios.                              10   talked about throughout here, security, chain of
11           I think, again, what I would say is if the       11   custody, all the other factors in here, we also are
12   other factors are covered, if it has security, if it     12   suggesting counties should provide signage that says
13   has signage, if it has -- if it is weather resistant,    13   third party return of ballots is prohibited.
14   or in a location where it is not under weather. If it    14           So it is another factor that helps. It is
15   is maintained, if there is chain of custody, if there    15   not the only factor that would provide that.
16   is languages where it is required, all those other       16       Q Isn't it true that you know that signs do
17   factors are what is most important.                      17   not stop people from delivering somebody else's
18       Q If we turn to the fourth page of the               18   ballot. Correct?
19   exhibit. You mentioned previously there was an           19       A I also know there is mailboxes that are in
20   opportunity for further submission. Is that what         20   shopping centers and on random street corners that are
21   appears under section 1.3?                               21   24-7 not secured. No chain of custody in the election
22       A No. It is under 1.4. It might also be              22   services.
23   under 1.3. Under 1.4 it says, "If county board of        23           I think drop boxes and Ballot Return Sites,
24   elections determines it is in the best interest of       24   as we are describing them, are at least as secure as
25   their voters to alter their plan or increase/decrease    25   that.



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 23 of 24

                              NETWORK DEPOSITION SERVICES
                                Transcript of Kathy Boockvar
                                                                               55 (Pages 214 to 217)
                                            Page 214                                                      Page 216
 1      Q Well, isn't the difference between a                 1   time.
 2   mailbox and a drop box is that a drop box is              2       Q Isn't it true that one of the significant
 3   designated as holding only election materials.            3   differences between Pennsylvania's mail-in ballot law,
 4   Correct?                                                  4   and other states' ballot laws is that Pennsylvania's
 5      A Correct.                                             5   ballot laws expressly prohibit third party delivery of
 6      Q A mailbox may have or may not have an                6   non-disabled voters' ballots?
 7   absentee ballot in it. Correct?                           7           MR. DONOVAN: Ron, I want a stipulation
 8      A Correct.                                             8      objection. Any other state was not relevant.
 9      Q Somebody walking by a U.S. post office               9      Are you now agreeing other states are relevant?
10   would have no idea what the contents of that mailbox     10      It has to be either or.
11   are. Correct?                                            11           MR. HICKS: She just raised the fact, as
12      A Correct.                                            12      justification for this position, her reliance on
13      Q But somebody walking by a drop box that             13      other states.
14   said "The property of Montour County board of election   14           MR. DONOVAN: You can answer.
15   absentee ballot or mail-in ballots only" will know       15           MR. HICKS: I don't have to stipulate on
16   what the contents of that drop box are. Correct?         16      anything. Your witness said she is relying on
17      A Yes. And that is why we put out all these           17      other states' use of mail-in ballots. I'm
18   suggestions on security, continual pickup of the         18      entitled to ask the question.
19   ballots, chain of custody, surveillance, all these       19       Q Madam Secretary, isn't it true the other
20   factors go to making it more secure.                     20   states --
21          Again, the key is the processes matter.           21           MR. DONOVAN: Hold on. Hold on, Ron. Calm
22   And if you have those processes in place, that means     22      down. Don't raise your voice.
23   you have the ability -- then you have far more           23           I want to say you are right. You can ask
24   security and far more surveillance and far more          24      her that question. But she wasn't saying she was
25   custody tracking than you would ever have with 90% of    25      relying on other states for this. That is what I


                                            Page 215                                                      Page 217
 1   the mailboxes in the world.                               1      wanted to clarify. But that is fine. You can
 2      Q Isn't it true, Madam Secretary, that in              2      ask the question. We can talk about other
 3   Philadelphia, they had signage on their drop boxes,       3      states. Go ahead.
 4   which said voters can only vote their ballots?            4       A I don't have information on every law and
 5      A I don't know.                                        5   provision in each of the other states that use drop
 6      Q Did Mr. Martin --                                    6   boxes. But I don't believe that every one of them
 7      A By the way -- I was going to say, by the             7   allows third party delivery of ballots.
 8   way, I just want to supplement. Something like half       8       Q Are you aware of the fact that in
 9   the states, or maybe even more across the country have    9   Philadelphia there are photographs that were taken by
10   been using drop boxes for years. And this has not        10   the news media and posted on social media where people
11   been an issue in most places.                            11   were dropping off more than one ballot into these drop
12           If it is done well, again, it adds               12   boxes?
13   security. It adds accessibility so that voters can       13           MR. DONOVAN: Objection. Foundation.
14   have that peace of mind. It adds confidence. The         14      Calls for speculation.
15   counties that use drop boxes in the primary, it gave     15       A I have seen some of these pictures. I
16   the counties and the voters confidence that their        16   don't believe they show what you are alleging they
17   ballot would be delivered timely and securely.           17   show.
18           And that confidence is critical. Not to          18       Q Secretary, do you have a Twitter account?
19   mention safety. So they don't have to go into a post     19       A I do.
20   office, or go buy a stamp, or also providing prepaid     20       Q Did you happen to tweet six days ago an
21   postage, that still requires finding a mailbox or a      21   article that was posted by the Philadelphia Inquirer
22   post office to go to.                                    22   titled "Pennsylvania to voters, don't panic about your
23           So these are just making it more accessible      23   mail ballot"?
24   and safe for voters to make sure that they have the      24       A Yes.
25   confidence to know their ballots are delivered on        25       Q Did you happen to look at the picture you



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
Case 2:20-cv-00966-NR Document 415-21 Filed 08/28/20 Page 24 of 24

                             NETWORK DEPOSITION SERVICES
                               Transcript of Kathy Boockvar
                                                                               56 (Pages 218 to 221)
                                            Page 218                                                      Page 220
 1   tweeted?                                                  1   attention to page 6 of Exhibit 17. You mentioned
 2       A I did not at the time I tweeted it. But             2   previously that another one of the recommendations in
 3   yesterday, I was shown it. And I don't think that it      3   terms of security was also to make certain that there
 4   clearly shows multiple ballots being delivered.           4   be some type of video surveillance being used.
 5       Q Is this the picture of the gentleman who is         5   Correct?
 6   wearing the water authority jacket?                       6          MR. DONOVAN: Could you repeat the
 7       A I don't have it in front of me. Would you           7      question, Ron, about video surveillance?
 8   like to show it to me?                                    8       Q Under section 2.5 of the guidance, is one
 9       Q I can't do that with my phone.                      9   of the recommended security measures, that the
10           MR. DONOVAN: She is happy you are a              10   Department of State is recommending, is that there be
11      follower, though. All kidding aside. Could we         11   some type of video security surveillance when
12      take a short break? Whenever there is a break,        12   feasible?
13      if we could take a short break. If you want to        13       A Correct.
14      finish this, go ahead.                                14       Q You would agree with me, much like signage,
15       Q Do you believe that the signage requirement        15   video surveillance will not actually stop somebody
16   that you have under section 2.3, do you believe that     16   from depositing more than their own ballot into a drop
17   will stop people from delivering ballots that don't      17   box?
18   belong to them?                                          18       A Correct. It wouldn't stop. And it would
19           MR. DONOVAN: Objection to form.                  19   allow, frankly, investigation after the fact, if there
20       A This alone?                                        20   was anything illegal or improper that was noted in
21       Q Yes.                                               21   said case.
22       A I think the language in one bullet point in        22       Q And you say after the fact. Isn't it
23   one section of one guidance probably on its own is not   23   accurate that once somebody deposits a ballot that is
24   magic. People have been wrongly delivering other         24   not theirs into a ballot box, it is virtually
25   people's ballots into mailboxes.                         25   impossible to figure out which ballot had been


                                            Page 219                                                      Page 221
 1           I get asked about this all the time from          1   deposited by the non-voter. Correct?
 2   Republicans, from Democrats, from Independents, from      2          MR. DONOVAN: Object to form. Calls for
 3   legislators, from voters, from county officials.          3      speculation.
 4   Everybody is sure that whatever party they are not in,    4       A I would think it wouldn't be that hard,
 5   that the other side is doing it. None of it is right.     5   depending on if you could identify the person. I am
 6           And we will continually let the counties          6   going to backtrack. I think it depends. The details
 7   know, make sure they are educating their voters. We       7   matter.
 8   are putting out information, as much as we possibly       8          You might see a particular Joe Smith. And
 9   can, to say you can only deliver your own ballot,         9   there might be Mary Smith's ballot in the ballot box,
10   except in the circumstances that we already discussed.   10   who happens to be married to Joe Smith. And maybe you
11           Voters with disabilities who designate           11   could make certain deductions based on that. Or is
12   agents, and the agents accept, and emergency absentee    12   that inductions? I don't know.
13   ballots. Again, we are all in agreement that that is     13          But either way, I think the details matter.
14   not appropriate. And everything we can do to make        14   Sometimes you might, other times you might not.
15   sure the voters know that is great.                      15   Either way, I guess if you see -- if you are able to
16       Q But doesn't the use of drop boxes                  16   identify an individual, and they are depositing 20
17   exacerbate the problem?                                  17   ballots into the box, then you know that that person
18       A No. I don't believe it does.                       18   has done more than deposit their own.
19       Q We can take a break at this point.                 19       Q But you don't know which ballots they
20           VIDEOGRAPHER: We are off the record. The         20   deposit, unless the actual name on the ballot is
21      time is 4:01 and 39 seconds.                          21   captured by the video surveillance. Correct?
22           (Recess taken.)                                  22       A I'm sorry?
23           VIDEOGRAPHER: We are now back on the             23       Q You won't know which ballots are actually
24      record. The time is 4:06 and 36 seconds.              24   cast unless it is captured by the video surveillance?
25       Q Madam Secretary, if I could turn your              25       A I mean, you can -- again, there are



                      Johnstown - Erie - Pittsburgh - Greensburg
                                    866-565-1929
